IN THE SUPREME COURT OF THE STATE OF DELAWARE

OCIMUM BIOSOLUTIONS (INDIA)                §
LIMITED and Don A. Beskrone,               §     No. 198, 2020
Chapter 7 Trustee of Ocimum                §
Biosolutions, Inc.,                        §
                                           §     Court Below: Superior Court
       Plaintiff Below,                    §     of the State of Delaware
       Appellant,                          §
                                           §     C.A. No. N15C-08-168
       v.                                  §              CCLD
                                           §
ASTRAZENECA UK LIMITED,                    §
                                           §
       Defendant Below,                    §
       Appellee.                           §

                           Submitted: January 6, 2021
                           Decided: February 11, 2021

Before SEITZ, Chief Justice; VALIHURA, and VAUGHN, Justices.

                                     ORDER

      This 11th day of February 2021, the Court having considered this matter on

the briefs filed by the parties has determined that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned by the Superior

Court in its opinion dated December 4, 2019.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.


                                       BY THE COURT:


                                       /s/ James T. Vaughn, Jr.
                                        Justice